Citation Nr: 0837521	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  03-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from October 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a psychiatric 
disability (schizophrenia catatonic type).  In January 2004 
and again in September 2005, the Board remanded the claim for 
additional development.


The original appeal also included the issue of entitlement to 
a nonservice-connected pension, which the RO denied in its 
May 2002 rating decision.  Pursuant to the Board's September 
2005 remand, the RO readjudicated and granted that claim in a 
January 2008 rating decision.  As entitlement to a 
nonservice-connected pension has been granted in full, this 
claim is no longer on appeal. 

Additionally, the Board observes that the veteran, in an 
October 2002 statement, requested a personal hearing on his 
claim before the Board in Washington, D.C.  Such a hearing 
was scheduled for June 2003.  Prior to the scheduled hearing 
date, the veteran informed the RO that he would not be able 
to attend because he was incarcerated.  Thereafter the RO, 
acting pursuant to a Board remand, attempted to schedule a 
videoconference hearing at the federal correctional center 
where the veteran was located.  However, the authorities at 
that facility informed the RO in writing that they did not 
have the technological capabilities to conduct a 
videoconference hearing.  The veteran was notified that such 
a hearing would not be feasible, and did not request an 
additional hearing.  Accordingly, the Board finds that the RO 
has made reasonable efforts to assist the veteran in 
obtaining a hearing, including "tailoring [its] assistance 
to the peculiar circumstances of [the veteran's] 
confinement," and that additional efforts to schedule a 
hearing are not required.  Bolton v. Brown, 8 Vet Ap0. 185 
(1995), quoting Wood v. Derwinski, 1 Vet. App. 190 (1991); 
38 U.S.C.A. § 7107(d) (West 2007).


FINDINGS OF FACT

The veteran's currently diagnosed schizophrenia first 
manifested many years after his separation from service and 
is unrelated to his period of service or to any incident 
therein.




CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. § 1131; 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders, including 
psychoses, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

Written statements from the veteran, his sister, and his 
daughter essentially contend that the veteran's currently 
diagnosed psychiatric disability (schizophrenia, catatonic 
type) resulted from years of abusing marijuana, LSD, and 
cocaine, which began while he was in the Army, and that 
service connection is therefore warranted on a secondary 
basis.  However, the Board observes that direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not as 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his abuse 
of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2007); 
38 C.F.R. § 3.301(a) (2007).  Accordingly, the veteran may 
not establish service connection for a psychiatric disability 
as secondary to drug abuse because the latter does not 
qualify as a service connected disability.  38 C.F.R. 
§§ 3.303, 3.310 (2007).  Therefore, the Board will consider 
the veteran's claim for service connection for a psychiatric 
disability (schizophrenia, catatonic type) on a direct basis. 

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment of schizophrenia or 
related psychiatric conditions.  On examination in July 1968 
prior to his separation from service, the veteran did not 
report any mental health problems.  Nor were any revealed on 
clinical evaluation.  The Board therefore finds that the 
weight of the evidence does not establish that the veteran 
had schizophrenia or a related psychiatric condition during 
service.  38 C.F.R. § 3.303(b) (2007).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2007).

Post-service medical records reflect that in November 1993, 
the veteran was treated for a closed head injury and loss of 
consciousness following an altercation outside of a tavern 
where he had been drinking.  The diagnostic impression was a 
head contusion with interparynsymal bleeding.  While it was 
noted that the veteran was known to have used alcohol and 
"street drugs" in the past, no other psychiatric or other 
medical problems were reported at that time.  

The first post-service clinical evidence of record pertaining 
to schizophrenia is a July 1997 mental health evaluation 
conducted at the United States Medical Center for Federal 
Prisoners.  During that evaluation, the veteran reported that 
as a teenager, he sustained a head injury in a motor vehicle 
accident and afterwards became aware of a "special purpose" 
that led to his involvement in a religious sect.  He further 
stated that he became sexually involved with another member 
of the sect, whom he later married.  The couple had two 
children before divorcing.  One of the veteran's adult 
daughters, who participated in the evaluation, indicated that 
her father was a "kind, loving, giving man" who was 
"confused between reality and fantasy," and that he needed 
psychiatric treatment.  It was noted that the veteran had a 
history of substance abuse since his pre-teen years and had 
been previously convicted of cocaine possession.  At the time 
of his prior arrest, he had been evaluated in regard to his 
competency, but had not previously undergone treatment for 
mental health problems.  

Based upon the history reported by the veteran and his 
daughter and an extensive clinical evaluation, during which 
the veteran was observed for approximately 30 days, a team of 
two forensic psychologists diagnosed him with schizophrenia, 
undifferentiated type, and cocaine abuse.  The psychologists 
noted that since suffering a head injury as an adolescent, 
the veteran appeared to have developed grandiose delusions, 
although there was no indication of mental health treatment 
during that period.  The psychologists further noted that the 
statements of the veteran and his daughter suggested a long-
standing history of mental disorder.  Neither psychologist, 
however, related the veteran's current psychiatric disability 
to his military service.  Instead, they concluded that the 
veteran's "history as well as his current mental status 
indicate the presence of schizophrenia in the absence of a 
known organic cause."

The veteran underwent a second mental health evaluation at 
the United States Medical Center for Federal Prisoners in 
March 1999, in which he was again diagnosed with 
schizophrenia, undifferentiated type, and cocaine abuse.  A 
December 2000 treatment record and a May 2002 psychological 
evaluation prepared by a federal prison staff psychologist 
each contain a diagnosis of schizophrenia, catatonic type.  
Significantly, at the time of the May 2002 evaluation, the 
staff psychologist indicated that it was his opinion that the 
veteran's "illness began long ago during his initial 
military duty" in Vietnam, and had "progressively grown 
worse to the present."  However, that psychologist did not 
provide a rationale for that opinion or indicate that he had 
reviewed the veteran's medical history.  To the contrary, the 
psychologist expressly stated that his evaluation was based 
on the veteran's "current functioning and mental status," 
and recommended that the veteran undergo a further "careful 
assessment of present behavior and a study of past 
behavior."

The record thereafter shows that the veteran has continued to 
receive treatment for schizophrenia, catatonic type, and drug 
addiction on an ongoing basis.  

Pursuant to the Board's remand, the veteran underwent a VA 
psychiatric examination in December 2007, in which he denied 
any family history of mental health problems or any personal 
psychiatric disturbances prior to joining the Army.  The 
veteran indicated that he did not have combat experience.  He 
reported that in the military he began experimenting with 
drugs, including marijuana and LSD, and that after leaving 
the service, he developed a cocaine problem.  In terms of his 
legal history, the veteran stated that he had been convicted 
in 1987 and 1997 on charges of conspiracy to distribute 
cocaine, and had been sentenced to prison terms of thirteen 
months and ten years, respectively.  Since his release from 
prison in August 2007, he had resided in a halfway house and 
undergone drug counseling.  It was noted that the veteran was 
unemployed and relied on Social Security as his sole source 
of income.  

On clinical examination, the veteran reported a history of 
hallucinations and flashbacks, but denied experiencing panic 
attacks, or homicidal or suicidal ideations.  His affect was 
constricted, his mood was dysphoric, his psychomotor activity 
was lethargic, and his speech was hesitant and slow.  The 
veteran was deemed to be of average intelligence, with 
unremarkable thought content and process, a cooperative 
attitude, and orientation to time, place, and person.  His 
impulse control was noted to be good, with no episodes of 
violence.  He was noted to have some memory problems.  
Additionally, the veteran was found to have weight gain and a 
sleep disorder (excessive sleeping) associated with 
hypothyroidism, as well as insufficient judgment manifested 
by inappropriate behavior.  It was further noted that the 
veteran was on antipsychotic medications, which were helpful 
in relieving his psychotic symptoms, but that he had a 
history of noncompliance with his medication.

Based upon the veteran's reported history, clinical 
examination, and a review of the claims folder, including all 
federal prison and VA medical records, forensic reports, and 
other mental health examinations, the VA examiner concluded 
that it was "less likely than not that the veteran's 
schizophrenia/psychotic disorder was caused by, a result of, 
or initially manifested" during service or aggravated by 
service.  As grounds for that opinion, the VA examiner 
pointed out that while the veteran had an extensive history 
of substance abuse and psychotic disorders, including several 
schizophrenic diagnoses, the initial diagnosis of those 
disorders occurred in 1997, with no showing of psychiatric 
problems in service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Although supportive of the veteran's claim, the Board is 
inclined to place less probative value on the conclusion of 
the May 2002 prison staff psychologist that the veteran's 
schizophrenia had its onset during his initial military duty 
in Vietnam  The Board assigns greater weight to the 
subsequent December 2007 VA psychiatric examination and 
opinion undertaken to directly address the issue on appeal.  
In placing greater weight on the VA examiner's conclusion 
that it was "less likely than not that the veteran's 
schizophrenia/psychotic disorder was caused by, a result of, 
or initially manifested" during service or aggravated by 
service, the Board considers it significant that the opinion 
is more current than the findings of the prison staff 
psychologist and had access to the prior opinion to consider.  
Additionally, the December 2007 VA opinion is based on the 
examiner's thorough and detailed examination of the veteran 
and claims folder and the medical history contained therein, 
and is consistent with the other clinical evidence of record, 
including the July 1997 mental health evaluation, which 
indicated that the veteran displayed a long-standing history 
of mental disorder but declined to relate his schizophrenia 
to his military service.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the veteran's history, and the thoroughness and 
detail of the opinion).  In contrast, the May 2002 prison 
staff psychologist indicated that his findings were based 
solely on the veteran's "current functioning and mental 
status," and recommended that the veteran undergo a further 
"careful assessment of present behavior and a study of past 
behavior."  Thus, it does not appear that the May 2002 
prison staff psychologist reviewed the veteran's medical 
history and other pertinent evidence in his claims folder, 
which further limits the probative value of that opinion.

Additionally, the Board acknowledges that the record reflects 
that the veteran suffered head injuries as an adolescent 
before entering service and in November 1993, and that at the 
time of his July 1997 mental health evaluation, he was noted 
to have a long history of drug abuse and mental disorders, 
including grandiose delusions, which were related to his 
prior head injuries.  Nevertheless, the psychologists who 
performed the July 1997 mental health evaluation conceded 
that there was no indication of any psychiatric treatment 
before that time.  Consequently, their findings of a possible 
relationship between the veteran's prior head injuries and 
his current psychiatric problems were based solely on the 
veteran's uncorroborated assertions and therefore of limited 
probative value.  Swann v. Brown, 5 Vet. App. 229 (1993) 
(medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458 
(1993) (Board is not bound to accept physician's opinion when 
based exclusively on recitations of claimant).  Moreover, 
even if a probative opinion had been rendered with respect to 
the veteran's prior head injury, which was noted to have not 
occurred in service, and his current psychiatric disability, 
there would still be no indication that such a disability was 
incurred in or aggravated during the veteran's period of 
active duty.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed.  
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's currently diagnosed schizophrenia.  

The Board has considered the contentions of the veteran, his 
sister, and his daughter that he has schizophrenia that is 
related to his active service.  However, as laypersons, they 
are not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142  F.3d. 
1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about the symptoms that he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first clinical diagnosis of 
schizophrenia is dated in July 1997, approximately 29 years 
after the veteran's separation from service.  As there is no 
competent clinical evidence of schizophrenia or related 
psychiatric problems within one year of his separation from 
service, the veteran is not entitled to service connection on 
a presumptive basis.  Additionally, in view of the lengthy 
period without complaints, diagnoses, or treatment related to 
schizophrenia, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
schizophrenia was incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, October 2005, 
and August 2006, a rating decision in May 2002, and a 
statement of the case in September 2002.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a VA psychiatric examination 
in relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for a psychiatric disability 
(schizophrenia, catatonic type) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


